Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11034329. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the Patent Number 11034329 with obvious wording variations. 

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims, Stoyka in view of De Kock teaches all of the limitations of claims 1 and 16 as shown below. 
But, Stoyka, De Kock nor any other prior art of record as a whole teaches wherein the wrenching surface has a contoured section formed between adjacent wrenching faces, the contoured section having a radius less than a fastener point, wherein the antenna is routed along the contoured section.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyka (US Patent Number 5552759) in view of De Kock et al (US 2014/0104048)

	Per claim 1, Stoyka teaches a wheel fastener alarm assembly comprising (abstract teaches alarm system for wheel assembly/accessory of a vehicle): 
a fastener body with a first portion defining a wrenching surface and a cavity, and a second portion with a threaded portion to attach and detach from a wheel of a vehicle (Fig. 3, cap 64. Fig. 10 teaches fastener body having a top portion having a wrenching surface. Fig. 3 teaches a cavity opening of a fastener. Fig. 10 and 3 shows a bottom portion with a threaded portion for attaching and detaching to a wheel of a vehicle); 
a sensor [array] disposed in the cavity of fastener body to detect an attribute of the fastener body and generate an output signal based on the attribute of the fastener body (Fig. 1 teaches a sensing assembly 12. Fig. 3 teaches sensing assembly disposed in the cavity of the fastener body. Fig. 1 further teaches sensing device 18 sensing attribute of the lug and generating an output signal that’s transmitted via transmitter 20 and antenna 22 to device 14 that is at a remote location); 
an antenna connected to the sensor [array] to transmit the signal to a remote location (Fig. 1 teaches antenna 22 connected to sensor 18 to transmit to remote location 14); and 
a cap secured to the first portion of the fastener body and covering the wrenching surface and the cavity opening to define a capped fastener body (Fig. 3 teaches a cap 64 having side walls 64/64 that covers the fastener body and wrenching surface. Also see col. 7, lines 1-30. Further, Fig. 10 also teaches another form of a cap 152/154 that covers the fastener body and wrenching surface 174/176).  
But, Stoyka does not teach a sensor array. In an analogous art, De Kock teaches wheel sensor (paragraph 0022). De Kock further teaches having plurality of sensors (sensor array) attached to the wheels of a car. Therefore, before, the effective filling date of the invention, it would have been obvious to one or ordinary skill in the art for Stoyka to use the well-known method of sensor array. The rationale would be to monitor plurality of different attributes in regards to the wheels of the vehicle to minimize theft. 

Per claim 2, Stoyka teaches wherein the cap is formed of stainless steel (col. 7, lines 1-30 teaches the cap can be plastic or steel).  

	Per claim 3, Stoyka teaches wherein the antenna is arranged to transmit the signal when the capped fastener body is received by a fastening tool gripping the wrenching surface (Fig. 3 and Fig. 10 teaches a cap covering the wheel nut and the antenna 60 that is extended in the wheel nut. Stoyka doesn’t mention an instance where antenna can not transmit information, therefore, it’s understood that it can transmit signal at all times including when a fastening tool is gripping the wrenching surface). 

	Per claim 4-5, Stoyka teaches wherein the antenna extends beyond the cap (Fig. 3 teaches antenna 60 extends beyond the cap).    
	
	Per claim 7, Stoyka teaches wherein the fastener body has a flange extending radially from the wrenching surface, wherein a channel is formed within the flange; and the antenna is routed in the channel and extends below the flange (Fig. 10 teaches a flange 170 and antenna is routed through the flange).  
	
	Per claim 8, Stoyka teaches wherein the antenna comprises a first end connected to the sensor array and a circumferential positioned outside the cap (Fig. 3, teaches antenna first end is connected to the sensor 12/20 and can extend outside of the cap. Also Fig. 7 shows the antenna being part of the cap and having a spiral formation can go around the circumferential portion of the wheel nut, see accompany paragraphs of Fig. 7).

	Per claim 9, see rejection of claim 8 and Fig. 3 and 10 of Stoyka that antenna is flexible. 

	Per claim 10, Stoyka teaches wherein the circumferential portion of the antenna is encased in an antenna carrier being a different material than the cap (Fig 3 teaches part of the antenna being within the cap and part of it extending all the way through hollow part of the wheel nut. col. 7, lines 1-30 teaches the cap can be plastic and antenna being a metal wire so they are different material).  

	Per claim 11, Stoyka teaches an alarm subassembly for a vehicle wheel fastener comprising (abstract teaches a wheel alarm assembly): 
a sensor housing sized to be retained in a cavity of the vehicle wheel fastener (Fig. 1 teaches sensing device 18 part of a sensor assembly): 
a sensor [array] contained in the sensor housing to detect an attribute of a fastener body and generates an output alarm signal based on the attribute of the fastener body (Fig. 1 and 3 and further col. 5, lines 40-61 teaches sensor detecting an attribute of the wheel and generate an alarm signal); 
a power supply contained in the housing (Fig. 1 teaches power supply 24 to power the sensor); and 
an antenna connected to the sensor array to transmit the alarm signal to a remote location, the antenna connected to the sensor [array] at a first end and extending beyond the cavity to a second end of the antenna (Fig. 1 teaches antenna 22 connected to sensor 18 to transmit to remote location 14. Fig. 3 and 10 teaches antenna 60 extending from the sensor assembly all the way down to the wheel nut cavity).  
But, Stoyka does not teach a sensor array. In an analogous art, De Kock teaches wheel sensor (paragraph 0022). De Kock further teaches having plurality of sensors (sensor array) attached to the wheels of a car. Therefore, before, the effective filling date of the invention, it would have been obvious to one or ordinary skill in the art for Stoyka to use the well-known method of sensor array. The rationale would be to monitor plurality of different attributes in regards to the wheels of the vehicle to minimize theft. 

	Per claim 12, see rejection of claim 8-9 above that shows antenna extending and wrapping around the wheel nut. Further, the location of the antenna isn’t a novel feature as the disclosure doesn’t specify the importance of it having a different way then Stoyka or De Kock’s antenna. 

	Per claim 13, see rejection of claim 10. 
	Per claim 14, Stoyka teaches wherein the antenna comprises at least one rigid segment and at least one flexible segment connecting the sensor array to the circumferential portion (Fig. 1 teaches an antenna 22. Fig. 3 teaches springs 60 (flexible) that can be an antenna and is extended from the sensor assembly 20 within the cavity. Having an antenna that’s both flexible and rigid isn’t a novel feature in the art and is well-known).  

	Per claim 15, Stoyka teaches a fastener body with a first portion defining a wrenching surface and a cavity, and a second portion with a threaded portion to attach to, and detach from, a wheel of a vehicle (Fig. 3, cap 64. Fig. 10 teaches fastener body having a top portion having a wrenching surface. Fig. 3 teaches a cavity opening of a fastener. Fig. 10 and 3 shows a bottom portion with a threaded portion for attaching and detaching to a wheel of a vehicle), 
wherein the sensor array is secured in the cavity of fastener body (see rejection of claim 1 and 11 above); and 
a cap secured to the first portion of the fastener body and covering the wrenching surface to secure the alarm subassembly to the fastener body (Fig. 3 teaches a cap 64 having side walls 64/64 that covers the fastener body and wrenching surface. Also see col. 7, lines 1-30. Further, Fig. 10 also teaches another form of a cap 152/154 that covers the fastener body and wrenching surface 174/176. Fig. 1 and 3 and further col. 5, lines 40-61 teaches sensor detecting an attribute of the wheel and generate an alarm signal).

Per claim 16, see rejection of claim 1 and 15. 
Per claim 17, see rejection of claim 1. 
Per claim 18, see rejection of claim see rejection of 9-10 and 13. 
Per claim 19, Stoyka teaches installing the antenna carrier to an outer surface of the fastener body; and inserting the sensor array into the cavity after installing the antenna carrier (see Fig. 1, 6-7 and 10-11).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bing et al (US 8525653); Fig. 1 and 2 teaches antitheft sensor within a wheel nut of a vehicle. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685